Affirmed and Memorandum Opinion filed May 22, 2012.




                                         In The

                      Fourteenth Court of Appeals
                                     ____________

                                  NO. 14-12-00257-CV
                                    ____________

                IN THE INTEREST OF A.F., J.F., AND L.F., children


                       On Appeal from the 314th District Court
                                Harris County, Texas
                         Trial Court Cause No. 2011-01433J


                     MEMORANDUM                      OPINION

       Appellant, J.F., appeals a final decree signed February 22, 2012, terminating her
parental rights to the children who are the subject of this suit. Appellant filed a timely
notice of appeal.

       Appellant’s appointed counsel filed a brief in which he concludes the appeal is
wholly frivolous and without merit. The brief meets the requirements of Anders v.
California, 386 U.S. 738, 87 S. Ct. 1396 (1967), presenting a professional evaluation of the
record demonstrating why there are no arguable grounds to be advanced. See High v.
State, 573 S.W.2d 807 (Tex. Crim. App. 1978). The Anders procedures are applicable to
an appeal from the termination of parental rights when an appointed attorney concludes
that there are no non-frivolous issues to assert on appeal. In re D.E.S., 135 S.W.3d 326,
329 (Tex. App.—Houston [14th Dist.] 2004, no pet.).

       A copy of counsel’s brief and a copy of the record were delivered to appellant.
Appellant was advised of her right to examine the appellate record and file a pro se
response. See Stafford v. State, 813 S.W.2d 503, 510 (Tex. Crim. App. 1991); In re
D.E.S., 135 S.W.3d at 329-30. More than 30 days have elapsed and as of this date, no pro
se response has been filed.

       We have carefully reviewed the record and counsel’s brief and agree the appeal is
wholly frivolous and without merit. Further, we find no reversible error in the record. A
discussion of the brief would add nothing to the jurisprudence of the state.

       Accordingly, the judgment of the trial court is affirmed.




                                          /s/       Jeffrey V. Brown
                                                    Justice



Panel consists of Chief Justice Hedges and Justices Seymore and Brown.




                                                2